DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of embodiment of fig. 10, modification of fig. 5 (claims 1-3, 5, 7, 9-11, 13, 15, 20 readable thereon) in the reply filed on 5/18/2022 is acknowledged.  Since claims 13 and 15 depend from withdrawn claim 8, claims 13 and 15 are also withdrawn.  Claims 1-3, 5, 7, 9-11, and 20 are being examined on their merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 7, 9-11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first adjustment unit” and “a second adjustment unit” from the second to last line to the end of the claim.  It is unclear the above limitation is the same or different element as the previously recited a plurality of first adjustment units, a plurality of second adjustment units, each first adjustment unit and each second adjustment unit.
Claim 20 recites similar limitations and thus has the same issues pointed out above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 20 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Suzuki et al. (US PGPub 2009/0135352; hereinafter “Suzuki”).
Re claim 1: Suzuki teaches (e.g. fig. 10) a display panel, comprising: a substrate (10); an array layer (11), disposed on a side (upper side of 10; hereinafter “SS”) of the substrate (10); a light-emitting structure layer (color filter layer 22G; e.g. paragraph 133), disposed on a side (upper side of 11; hereinafter “SA”) of the array layer (11) away from the substrate (10) and including a plurality of sub-pixels (transmissive display region T and reflective display region R of subpixel SG), wherein the plurality of sub-pixels (SG) includes a plurality of first sub-pixels (T of SG; hereinafter “1SP”) and a plurality of second sub-pixels (R of SG; hereinafter “2SP”) that are in a same color (SG is the green subpixel); and a plurality of first adjustment units (20 made of transparent glass over T; e.g. paragraph 88; hereinafter “1AU”) and a plurality of second adjustment units (20 over R and phase difference film 26G; e.g. paragraph 83; hereinafter “2AU”), both disposed on a side (upper side of 22G; hereinafter “SL”) of the light-emitting structure layer (22G) away from the substrate (10), wherein: the plurality of first adjustment units (1AU) corresponds to the plurality of first sub- pixels (T) in a one-to-one manner, and vertical projections of each first adjustment unit (1AU) and a corresponding first sub-pixel (T) on the substrate (10) at least partially overlap with each other, the plurality of second adjustment units (2AU) corresponds to the plurality of second sub-pixels (R) in a one-to-one manner, and vertical projections of each second adjustment unit (2AU) and a corresponding second sub-pixel (R) on the substrate (10) at least partially overlap with each other, and light beams with a same phase, after passing through a first adjustment unit (1AU) and a second adjustment unit (2AU), have a non-zero phase difference (26G is a phase difference film which retards phase by half wavelength; e.g. paragraph 91).
Re claim 2: Suzuki teaches the display panel according to claim 1, wherein: the vertical projection of each first sub-pixel (T) on the substrate (10) is located in the vertical projection of the corresponding first adjustment unit (1AU) on the substrate (10); and the vertical projection of each second sub-pixel (R) on the substrate (10) is located in the vertical projection of the corresponding second adjustment unit (2AU) on the substrate (10).
Re claim 20: Suzuki teaches (e.g. fig. 10) a display device, including a display panel, comprising: a substrate (10); an array layer (11), disposed on a side (upper side of 10; hereinafter “SS”) of the substrate (10); a light-emitting structure layer (color filter layer 22G; e.g. paragraph 133), disposed on a side (upper side of 11; hereinafter “SA”) of the array layer (11) away from the substrate (10) and including a plurality of sub-pixels (transmissive display region T and reflective display region R of subpixel SG), wherein the plurality of sub-pixels (SG) includes a plurality of first sub-pixels (T of SG; hereinafter “1SP”) and a plurality of second sub-pixels (R of SG; hereinafter “2SP”) that are in a same color (SG is the green subpixel); and a plurality of first adjustment units (20 made of transparent glass over T; e.g. paragraph 88; hereinafter “1AU”) and a plurality of second adjustment units (20 over R and phase difference film 26G; e.g. paragraph 83; hereinafter “2AU”), both disposed on a side (upper side of 22G; hereinafter “SL”) of the light-emitting structure layer (22G) away from the substrate (10), wherein: the plurality of first adjustment units (1AU) corresponds to the plurality of first sub- pixels (T) in a one-to-one manner, and vertical projections of each first adjustment unit (1AU) and a corresponding first sub-pixel (T) on the substrate (10) at least partially overlap with each other, the plurality of second adjustment units (2AU) corresponds to the plurality of second sub-pixels (R) in a one-to-one manner, and vertical projections of each second adjustment unit (2AU) and a corresponding second sub-pixel (R) on the substrate (10) at least partially overlap with each other, and light beams with a same phase, after passing through a first adjustment unit (1AU) and a second adjustment unit (2AU), have a non-zero phase difference (26G is a phase difference film which retards phase by half wavelength; e.g. paragraph 91).

Claim(s) 1-3, 5, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (CN110311048).
Re claim 1: Zhou teaches (e.g. figs. 7, 8, 9) a display panel (10; e.g. paragraph 70 of English translation), comprising: a substrate (there would be a support substrate for the display upon which the elements shown in fig. 7 would be formed on; hereinafter “S”); an array layer (there would be formed driving elements such as an array of TFTs for driving the pixels as shown in fig. 7; hereinafter “AL”), disposed on a side (bottom side of substrate S) of the substrate (array layer and substrate would be formed above the light emitting structure as shown in fig. 7); a light-emitting structure layer (light emitting layers 130; e.g. paragraph 34), disposed on a side (bottom side of array layer AL) of the array layer (AL) away from the substrate (S) and including a plurality of sub-pixels (100, 200), wherein the plurality of sub-pixels (100, 200) includes a plurality of first sub-pixels (100) and a plurality of second sub-pixels (200) that are in a same color (microcavities 100, 200 having the same color but emitting slightly different wavelengths; e.g. paragraph 35); and a plurality of first adjustment units (first sub-functional layer 141 and 151; e.g. paragraphs 34 and 61) and a plurality of second adjustment units (first sub-functional layer 142 and 152; e.g. paragraphs 34 and 62), both disposed on a side (bottom side of 130) of the light-emitting structure layer (130) away from the substrate (S), wherein: the plurality of first adjustment units (141, 151) corresponds to the plurality of first sub- pixels (100) in a one-to-one manner, and vertical projections of each first adjustment unit (141, 151) and a corresponding first sub-pixel (100) on the substrate (S) at least partially overlap with each other, the plurality of second adjustment units (142, 152) corresponds to the plurality of second sub-pixels (200) in a one-to-one manner, and vertical projections of each second adjustment unit (142, 152) and a corresponding second sub-pixel (200) on the substrate (S) at least partially overlap with each other, and light beams with a same phase, after passing through a first adjustment unit (141, 151) and a second adjustment unit (142, 152), have a non-zero phase difference (since index of refraction of 141, 151 and 142, 152 are different, see paragraphs 34 and 35, there would be phase difference from any light passing through said layers).
Re claim 2: Zhou teaches the display panel according to claim 1, wherein: the vertical projection of each first sub-pixel (100) on the substrate (S) is located in the vertical projection of the corresponding first adjustment unit (141, 151) on the substrate (S); and the vertical projection of each second sub-pixel (200) on the substrate (S) is located in the vertical projection of the corresponding second adjustment unit (142, 152) on the substrate (S).
Re claim 3: Zhou teaches (fig. 7 or 8) the display panel according to claim 1, wherein: the plurality of first adjustment units (141 or 141,151) includes a first optical layer (141 or 151); and the plurality of second adjustment units (142 or 142,152) includes a second optical layer (142 or 152), wherein: along a direction perpendicular to the substrate (S), a thickness of the first optical layer (141) is d1, and a thickness of the second optical layer (142) is d2, wherein dl > d2 (141 is thicker than 142 as can be seen from fig. 8); a refractive index of the first optical layer is n1 (141 and 142 has different refractive indicies; e.g. paragraph 34); and a refractive index of the second optical layer is n2 (141 and 142 has different refractive indicies; e.g. paragraph 34).
Re claim 5: Zhou teaches (e.g. fig. 7) the display panel according to claim 3, wherein: the plurality of second adjustment units (142) further includes a third optical layer (152), wherein: along the direction perpendicular to the substrate (S), a thickness of the third optical layer (152) is d3; and a refractive index of the third optical layer (152) is n3.
Re claim 20: Zhou teaches (e.g. figs. 7, 8, 9) a display device, including a display panel (10; e.g. paragraph 70 of English translation), comprising: a substrate (there would be a support substrate for the display upon which the elements shown in fig. 7 would be formed on; hereinafter “S”); an array layer (there would be formed driving elements such as an array of TFTs for driving the pixels as shown in fig. 7; hereinafter “AL”), disposed on a side (bottom side of substrate S) of the substrate (array layer and substrate would be formed above the light emitting structure as shown in fig. 7); a light-emitting structure layer (light emitting layers 130; e.g. paragraph 34), disposed on a side (bottom side of array layer AL) of the array layer (AL) away from the substrate (S) and including a plurality of sub-pixels (100, 200), wherein the plurality of sub-pixels (100, 200) includes a plurality of first sub-pixels (100) and a plurality of second sub-pixels (200) that are in a same color (microcavities 100, 200 having the same color but emitting slightly different wavelengths; e.g. paragraph 35); and a plurality of first adjustment units (first sub-functional layer 141 and 151; e.g. paragraphs 34 and 61) and a plurality of second adjustment units (first sub-functional layer 142 and 152; e.g. paragraphs 34 and 62), both disposed on a side (bottom side of 130) of the light-emitting structure layer (130) away from the substrate (S), wherein: the plurality of first adjustment units (141, 151) corresponds to the plurality of first sub- pixels (100) in a one-to-one manner, and vertical projections of each first adjustment unit (141, 151) and a corresponding first sub-pixel (100) on the substrate (S) at least partially overlap with each other, the plurality of second adjustment units (142, 152) corresponds to the plurality of second sub-pixels (200) in a one-to-one manner, and vertical projections of each second adjustment unit (142, 152) and a corresponding second sub-pixel (200) on the substrate (S) at least partially overlap with each other, and light beams with a same phase, after passing through a first adjustment unit (141, 151) and a second adjustment unit (142, 152), have a non-zero phase difference (since index of refraction of 141, 151 and 142, 152 are different, see paragraphs 34 and 35, there would be phase difference from any light passing through said layers).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822